Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-7 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art does not teach the following limitations in combination with other limitations of claim 1 in an image reading apparatus:
a scanner casing having a contact glass on an upper face, on which a source document is to be placed, and located on an upper side of a main body frame of an image forming apparatus; 
the scanner casing including a first housing having an opening oriented upward, and a second housing covering an upper portion of the first housing, and on which the contact glass is attached;
a document retention member openably covering the upper face of the scanner casing; 
a hinge mechanism pivotably supporting the document retention member; and 
a leg portion to an upper end portion of which the hinge mechanism is fixed;
an insertion hole formed in the scanner casing and the insertion hole having an opening oriented upward, in which the leg portion is inserted;
a reinforcing tube attached to an inner face of the insertion hole, the reinforcing tube being held between the first housing and the second housing of the scanning casing in an up-down direction, and being restricted from moving in the up-down direction.

	Claims 2-7 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ando (US 2022/0053103 A1)

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674